Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction 
This application contains claims directed to the following patentably distinct species:   
Species 1: as shown in Figures 1-4.
Species 2: as shown in Figure 5. 
Species 3: as shown in Figures 6 and 7. 
Species 4: as shown in Figure 8.
Species 5: as shown in Figures 9 and 10.
Species 6: as shown in Figure 11.
Species 7: as shown in Figure 12.
Species 8: as shown in Figures 13 and 14.
Species 9: as shown in Figure 15.
Species 10: as shown in Figure 16. 
Species 11: as shown in Figure 17.
The structures of species 1-11 are different, which required more searches.  In addition, these species are not obvious variants of each other, based on the current record.
This application contains claims directed to the following patentably distinct species 1-11.  The species are independent or distinct, because Species 1-11 show different structures of the electrical installation switching device as listed below:
Species 1: as shown in Figures 1-4, show the electromagnetic relay 10 comprising the plunger cap 290 includes a body 291 having a bottomed cylindrical shape open on the upper side, and a flange 292 having a substantially circular shape and extending outward in the radial direction from the upper end of the body 291.  The body 291 of the plunger cap 290 is inserted into the insertion hole 220a located in the 15 middle of the coil bobbin 220.
Species 2: as shown in Figure 5, shows the electromagnetic relay 10 with different structures of the plunger cap 290 and the yoke 40.
Species 3: as shown in Figures 6 and 7, show the electromagnetic relay 10 with the circular (ring-shaped) permanent magnet 40A having a substantially rectangular shape in cross section.   The permanent magnet 40A has the upper surface 41 and the lower surface 42 serving as magnetized surfaces opposed to each other in the penetration direction conforming to the vertical direction. The permanent magnet 40A arranged in the state in which the upper surface 41 serves as the S-pole and the lower surface 42 serves as the N-pole.
Species 4: as shown in Figure 8, shows the permanent magnet 40A may be arranged such that the lower surface (the magnetized surface) 42 is located above the opposed surface 241c of the yoke upper plate 241.  A gap may be provided between the lower surface 42 and the opposed surface 271 when the opposed surface 241c of the yoke upper plate 241 is in contact with the opposed surface 271 of the movable iron core 270.
Species 5: as shown in Figures 9 and 10, show the circular permanent magnet 40B is arranged in the movable iron core 270.  The circular permanent magnet 40B is inserted and fixed to a groove 270b provided along the entire circumference of the insertion hole 270a on the upper side of the movable iron core 270.
Species 6: as shown in Figure 11, shows the permanent magnet 40B may be arranged such that the upper surface (the magnetized surface) 41 is located below the opposed surface 271 of the movable iron core 270. A gap may be provided between the upper surface 41 and the opposed surface 241c of the yoke upper plate 241 when the opposed surface 241c is in contact with the opposed surface 271 of the movable iron core 270.
Species 7: as shown in Figure 12, shows the electromagnetic device 20C with the fixed iron core 260 is located on the lower side and the movable iron core 270 is located on the upper side. The contact device 30C includes the movable contact 330 having the movable contact points 330a located above the fixed terminals 320 having the fixed contact points 321a. The movable 
Species 8: as shown in Figures 13 and 14, shows the permanent magnet 40C is used to generate the second magnetic flux M2, so as to improve the attractive force acting on the movable iron core 270 for moving toward the yoke upper plate 241. The permanent magnet 40C buried in the flange 272 of the movable iron core 270 in the state in which the upper surface 41 serves as the N-pole and the lower surface 42 serves as the S-pole.
Species 9: as shown in Figure 15, shows the permanent magnet 40C may be arranged such that the lower surface 42 is located above the opposed surface 272a of the flange 272.  A gap may be provided between the lower surface 42 and the opposed surface 24Id of the yoke upper plate (the fixed member) 241 when the opposed surface 24Id is in contact with the opposed surface 272a of the flange 272.
Species 10: as shown in Figure 16, shows the circular permanent magnet 40C inserted and fixed to a groove 241 f provided along the entire circumference of the insertion hole 242a on the upper side of the yoke upper plate 241.
Species 11: as shown in Figure 17, shows the permanent magnet 40C may be arranged such that the upper surface (the magnetized surface) 41 is located below the opposed surface 241d of the yoke upper plate 241. In other words, a gap may be provided between the upper surface 41 and the opposed surface 272a of the flange 272 when the opposed surface 241d of the yoke upper plate 241 is in contact with 31 the opposed surface 272a.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: the varied technical terms and multiple subclasses.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
	Applicant is advised that the reply to this requirement to be complete must include an election of the invention to be examined even though the requirement be traversed (37 CFR 1.143).
The following are suggested formats for either a Certificate of Mailing or Certificate of Transmission under 37 CFR 1.8(a).  The certification may be included with all correspondence concerning this application or proceeding to establish a date of mailing or transmission under 37 CFR 1.8(a).  Proper use of this procedure will result in such communication being considered as 
Conclusion
Any inquiry concerning this communication should be directed to Lisa Homza whose telephone number is (571) 272-3592. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Shawki Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Lisa Nhung Homza/
Patent Examiner - Art Unit 2837
June 3, 2021

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837